UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6949


CARLOS ALLEN BOLT,

                Petitioner – Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:15-cv-00347-GBL-IDD)


Submitted:   November 19, 2015            Decided:   December 4, 2015


Before KING, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlos Allen Bolt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Carlos Allen Bolt, a federal prisoner, appeals the district

court’s order dismissing his 28 U.S.C. § 2241 (2012) petition

without prejudice.          We have reviewed the record and find no

reversible    error.        Accordingly,    although       we    grant    leave   to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.         Bolt v. United States, No. 1:15-cv-00347-

GBL-IDD (E.D. Va. filed May 5, 2015 & entered May 11, 2015).                      We

dispense     with    oral    argument   because      the        facts    and   legal

contentions    are   adequately    presented    in     the      materials      before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2